DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4 are amended. Claims 5-18 are withdrawn. Claims 1-4 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 7/2/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 7/2/2021 are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 4, applicant’s specification discloses that the film sensor detects particular material such as an aerosol generating included in the cigarette or a material which the surface of the cigarette is coated with [0104], however, applicant’s specification does not state that the material is included “in a wrapper surrounding the cigarette” (as opposed to coating such a wrapper). Additionally, while applicant’s specification does discuss a heat conductive material [0064], it is silent as to such a material being detected by the film sensor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaufman (US 10,687,553).

Regarding claim 1, Kaufman discloses an apparatus for enabling smokable material to be heated to volatilize at least one component of the smokable material (abstract). The apparatus (figure 2, reference numeral 1) has a heating chamber (figure 2, reference numeral 4), which is considered to meet the claim limitation of an accommodation passage, into which a smokable material article is inserted (column 4, lines 33-47, figure 2, reference numeral 5). The apparatus heats the article using heating segments (figure 2, reference numeral 10) that are controlled by controlled by control circuitry (column 5, lines 54-67, figure 2, reference numeral 7). The apparatus identifies or recognizes smoking article containing a particular smokable material (column 6, lines 18-57) using electrodes that measure differences in voltage located along side of the heating chamber (column 10, lines 22-67, figure 2, reference numeral 12). The smokable material generates an aerosol (column 4, lines 6-13), indicating that it is an aerosol generating material. The electrodes have a semi circular cross section and extend longitudinally (column 7, lines 58-67, column 8, lines 1-25) and are thin (figure 2) and flat (figure 3), indicating that they are films since they are flat and thin.

Regarding claim 2, Kaufman discloses that the capacitance changes of the electrodes changes when the smokable material article is inserted into the apparatus and is then compared to one or more critera to determine whether the apparatus can then proceed to heat the smokable material article (column 7, lines 48-57).

Regarding claim 3, Kaufmann discloses that the electrodes are located on opposite sides of the outer housing around the edge of the smokable material article (column 11, lines 31-36, figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747